DETAILED ACTION


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 7/22/22 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites determining a load score.  However, the claim does not set forth an equation to calculate the load score nor does it set forth sufficient parameters to define the load score such that one of ordinary skill in the art would be informed of the metes and bounds of the claim.  Claim 1 states that the load score is “based on the instantaneous motor power measurement, the instantaneous basket speeds, the average motor power, and the average basket speed,” but such generalization is not sufficient to provide boundaries for the subject matter of claim 1.  Clear notice must be given of what is claimed (see Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 899 (2014), stating “a patent must be precise enough to afford clear notice of what is claimed, thereby apprising the public of what is still open to them”), and one of ordinary skill in the art must be informed of the scope of the claim with reasonable certainty (Id. at 910).  The term “load score” is an abstract representation not generally recognized in the art, and the disclosure does not explicitly define the meaning of a “load score.”  The claim is indefinite because one of ordinary skill in the art would not know what is being determined with reasonable certainty to provide clear notice of what is claimed.
Claims 4-12 do not cure the indefiniteness of claim 1 discussed above and are rejected due to their dependency on claim 1.  However, claims 2 and 3 set forth sufficient subject matter to cure the indefiniteness and are thus not rejected despite their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7-9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20150074918 by Suel.
As to claim 1, Suel discloses a washing machine appliance comprising a tub 114 (fig. 2) within a cabinet 102; a basket 120 in the tub; a motor 128; and a controller configured for accelerating the basket at a predetermined rate during an acceleration period 430 (fig. 4); periodically obtaining instantaneous motor power measurements (para. 34) and instantaneous basket speeds (para. 39) during the acceleration period; rotating the basket at a predetermined speed during a steady state period 420 (fig. 4); obtaining an average motor power (para. 32) and average basket speed (para. 40) during the steady state period (para. 32); and determining a load score based on the instantaneous motor power measurements, the instantaneous basket speeds, the average motor power, and the average basket speed (paras. 35-40).
As to claim 2, Suel discloses determining a load score using a mathematically equivalent function to that recited in the claim (paras. 35-40).
As to claim 5, Suel discloses that the predetermined speed is used as a proxy for the average basket speed (para. 40).
As to claim 7, Suel discloses measuring the instantaneous motor power measurements and the instantaneous basket speeds at a fixed rate during a measurement period (paras. 34-40).
As to claim 8, Suel discloses that the measurement period may be shorter than the acceleration period (para. 34).
As to claim 9, Suel discloses determining a load weight from the load score (para. 41).
As to claim 11, Suel discloses that its controller is configured to adjust an operating parameter at least in part on the load score (para. 42).
As to claim 12, Suel discloses that the operating parameter comprises a water level (para. 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20150074918 by Suel.
As to claims 3 and 10, Suel teaches that determining the load score comprises an equation that is mathematically equivalent to that as claimed (paras. 35-40) except for the absence of the claimed factor dependent on the number of samples taken.  However, one of ordinary skill in the art would have recognized that the factor would have been an obvious variation, the variation being within the routine skill of one of ordinary skill in the art to scale or weigh the load score for comparison against a lookup table or performing a transfer function to determine a load weight (see paras. 40-41).  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20150074918 by Suel in view of U.S. Patent Application Publication 20160369446 by Leonard et al.
As to claim 4, while Suel does not explicitly teaches that a motor current is measured as a proxy for motor power, one of ordinary skill in the art would have readily recognized as obvious that current is correlated to motor power and is representative of such.  Furthermore, motor current is well-known to be used to measure a load on the motor for purposes of a load weight determination (see Leonard, para. 52).
As to claim 6, while Suel is silent as to have its basket speed is obtained, one of ordinary skill in the art would have recognized as means such as measuring a shaft speed are well-known and common in the art (see Leonard, para. 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711